ACCEPTED
FILED                                                04-15-00105-CV
2/25/2015 9:52:30 AM                      FOURTH COURT OF APPEALS
Donna Kay McKinney                             SAN ANTONIO, TEXAS
Bexar County District Clerk                      3/9/2015 7:07:18 PM
Accepted By: Cecilia Barbosa                           KEITH HOTTLE
                                                              CLERK




                                      FILED IN
                               4th COURT OF APPEALS
                                SAN ANTONIO, TEXAS
                               03/9/2015 7:07:18 PM
                                 KEITH E. HOTTLE
                                       Clerk